 Case 4:20-cv-00186-AWA-RJK Document 1 Filed 12/10/20 Page 1 of 3 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                (Newport News Division)

JOHN CARVER                                          :
                                                     :
       Plaintiff,                                    :
                                                     :
v.                                                   :       Civil Action No.: 4:20-cv-00186
                                                     :
THE FRESH MARKET, INC.                               :
                                                     :
       Defendant.                                    :

                                   NOTICE OF REMOVAL

       Defendant THE FRESH MARKET, INC., (“Fresh Market”), by and through counsel,

hereby gives notice of removal of the above action from the Circuit Court for the City of

Newport News, Virginia (“Circuit Court”), to the United States District Court for the Eastern

District of Virginia, Newport News Division, pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446.

As set forth below, this Court has original diversity jurisdiction over this action pursuant to

Section 28 U.S.C. § 1332. All requirements for removal of this action are met through the

allegations contained in the pleadings filed in the Circuit Court and in this Notice of Removal.

       In support of this Notice of Removal, Fresh Market states as follows:

       1.      There is pending in the Newport News Circuit Court, Virginia, a Complaint styled

John Carver v. The Fresh Market, Inc, Case No. CL2005237T-01 (the “State Court Action”). The

Complaint in the State Court Action was filed on or about November 2, 2020. A copy of the

Complaint is attached hereto as Exhibit A.

       2.      Fresh Market was served with a copy of the Complaint in the State Court Action

on November 17, 2020.




                                                 1
 Case 4:20-cv-00186-AWA-RJK Document 1 Filed 12/10/20 Page 2 of 3 PageID# 2




       3.      Fresh Market filed an Answer on December 3, 2020 in the Circuit Court, but no

further proceedings have been had in the State Court Action. A copy of the above referenced

responsive pleadings is attached hereto as Exhibit B.

       4.      This Notice of Removal is filed within thirty days of the date upon which Fresh

Market first received a copy of the Complaint and is therefore timely pursuant to 28 U.S.C. §

1446(b).

       5.      The State Court Action is properly removed under 28 U.S.C. § 1441(a), because

the State Court Action is subject to the original jurisdiction of this Court pursuant to 28 U.S.C. §

1332, as explained below.

       6.      Upon information and belief, Plaintiff is an individual residing in and a citizen of

Virginia.

       7.      The Fresh Market, Inc.is incorporated under the laws of the State of Delaware

with its principal places of business in Greensboro, NC.

       8.      Plaintiff’s Complaint seeks damages from Fresh Market in the amount of

$2,000,000.00 in compensatory damages.

       9.      This action is properly removed on grounds of diversity jurisdiction because (a)

complete diversity of citizenship exists between Plaintiff and Defendant and (b) the amount in

controversy herein exceeds the sum or value of $75,000, exclusive of interest and costs.

       10.     Written notice of the filing of this Notice of Removal will promptly be given to

Plaintiff and the Clerk of the Circuit Court for the City of Newport News, Virginia, as required

by 28 U.S.C. § 1446(d).




                                                 2
 Case 4:20-cv-00186-AWA-RJK Document 1 Filed 12/10/20 Page 3 of 3 PageID# 3




       WHEREFORE, Defendant THE FRESH MARKET, INC. respectfully requests that this

case proceed before this Court as an action properly removed.

                                            _________/s/______________
                                            Jessica G. Relyea, VSB# 76775
                                            Sophia M. Brasseux, VSB# 93404
                                            Counsel for The Fresh Market, Inc.
                                            KALBAUGH, PFUND & MESSERSMITH, P.C.
                                            901 Moorefield Park Drive, Suite 200
                                            Newport News, Virginia 23236
                                            (804) 320-6300
                                            (804) 320-6312 (fax)
                                            Jessica.Relyea@kpmlaw.com
                                            Sophia.Brasseux@kpmlaw.com



                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing Notice of Removal
was mailed, first class, postage prepaid, this 10th date of December, 2020, to

       John E. Messersmith, Esq.
       F. Alex Coletrane, Esq.
       Patten, Wornom, Hatten & Diamonstein, L.C.
       12350 Jefferson Avenue, Suite 300
       Newport News, VA 23602
       acoletrane@pwhd.com
       Counsel for Plaintiff


                                            ___________/s/____________
                                            Jessica G. Relyea, VSB# 76775
                                            Sophia M. Brasseux, VSB# 93404
                                            Counsel for The Fresh Market, Inc.
                                            KALBAUGH, PFUND & MESSERSMITH, P.C.
                                            901 Moorefield Park Drive, Suite 200
                                            Newport News, Virginia 23236
                                            (804) 320-6300
                                            (804) 320-6312 (fax)
                                            Jessica.Relyea@kpmlaw.com
                                            Sophia.Brasseux@kpmlaw.com




                                               3
